UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 0-12220 THE FIRST OF LONG ISLAND CORPORATION (Exact Name of Registrant as Specified in Its Charter) NEW YORK 11-2672906 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 10 Glen Head Road, Glen Head, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (516) 671-4900 Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 3, 2011 Common stock, $.10 par value THE FIRST OF LONG ISLAND CORPORATION SEPTEMBER 30, 2011 INDEX PART I. FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) September 30, 2011 and December 31, 2010 1 Consolidated Statements of Income (Unaudited)Nine and Three Months Ended September 30, 2011and 2010 2 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited)Nine Months Ended September 30, 2011 and 2010 3 Consolidated Statements of Cash Flows (Unaudited)Nine Months Ended September 30, 2011 and 2010 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 Index ITEM 1. - FINANCIAL STATEMENTS CONSOLIDATEDBALANCESHEETS (UNAUDITED) September 30, December 31, Assets: Cash and due from banks $ $ Temporary investments Cash and cash equivalents Investment securities: Held-to-maturity, at amortized cost (fair value of $71,841,000 and $89,760,000) Available-for-sale, at fair value (amortized cost of $797,035,000 and $649,278,000) Loan held for sale - Loans: Commercial and industrial Secured by real estate: Commercial mortgages Residential mortgages Home equity Consumer Net deferred loan origination costs Allowance for loan losses ) ) Federal Home Loan Bank stock, at cost Bank premises and equipment, net Prepaid income taxes Deferred income tax benefits - Bank-owned life insurance Pension plan assets, net Prepaid FDIC assessment Other assets $ $ Liabilities: Deposits: Checking $ $ Savings, NOW and money market Time, $100,000 and over Time, other Short-term borrowings Long-term debt Accrued expenses and other liabilities Deferred income taxes payable - Stockholders' Equity: Common stock, par value $.10 per share: Authorized, 20,000,000 shares; Issued and outstanding, 8,786,910 and 8,707,665 shares Surplus Retained earnings Accumulated other comprehensive income (loss) net of tax ) $ $ See notes to unaudited consolidated financial statements 1 Index CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Nine Months Ended September 30, Three Months Ended September 30, Interest and dividend income: Loans $ Investment securities: Taxable Nontaxable Interest expense: Savings, NOW and money market deposits Time deposits Short-term borrowings Long-term debt Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Investment Management Division income Service charges on deposit accounts Net gains on sales of available-for-sale securities - - Other Noninterest expense: Salaries Employee benefits Occupancy and equipment expense Other operating expenses Income before income taxes Income tax expense Net income $ Weighted average: Common shares Dilutive stock options and restricted stock units Earnings per share: Basic $ 1.68 $ 1.88 $ .60 $ .56 Diluted $ 1.66 $ 1.85 $ .60 $ .55 Cash dividends declared per share $ .67 $ .62 $ .23 $ .22 See notes to unaudited consolidated financial statements 2 Index CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (UNAUDITED) Nine Months Ended September 30, 2011 Compre- Accumulated Other Compre- Common Stock hensive Retained hensive Shares Amount Surplus Income Earnings Income (Loss) Total Balance, January 1, 2011 $ ) $ Net Income $ Other comprehensive income, net of tax and reclassification adjustment: Unrealized gains on available-for-sale securities Pension plan adjustments Repurchase of common stock ) Common stock issued under stock compensation plans, including tax benefit Stock-based compensation Cash dividends declared ) ) Comprehensive income $ Balance, September 30, 2011 $ Comprehensive income - three months ended September 30, 2011 $ Nine Months Ended September 30, 2010 Common Stock Compre- hensive Retained Accumulated Other Compre- hensive Shares Amount Surplus Income Earnings Income Total Balance, January 1, 2010 $ Net Income $ Other comprehensive income, net of tax and reclassification adjustment: Unrealized gains on available-for-sale securities Pension plan adjustments Repurchase of common stock ) - ) ) Common stock issued under stock compensation plans, including tax benefit Issuance of common stock Stock-based compensation Cash dividends declared ) ) Comprehensive income $ Balance, September 30, 2010 $ Comprehensive income - three months ended September 30, 2010 $ See notes to unaudited consolidated financial statements 3 Index CONSOLIDATED STATEMENTS OF CASHFLOWS (UNAUDITED) Nine Months Ended September 30, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Loss on loans held for sale - Deferred income tax provision (credit) ) Depreciation and amortization Premium amortization on investment securities, net Net gains on sales of available-for-sale securities ) ) Gain on sale of bank premises and equipment - ) Stock-based compensation expense Accretion of cash surrender value on bank-owned life insurance ) ) Increase in prepaid income taxes ) ) Decrease in prepaid FDIC assessment Decrease (increase) in pension plan assets ) Increase in other assets ) ) Increase in accrued expenses and other liabilities Net cash provided by operating activities Cash Flows From Investing Activities: Proceeds from sales of available-for-sale securities Proceeds from maturities and redemptions of investment securities: Held-to-maturity Available-for-sale Purchase of investment securities: Held-to-maturity ) ) Available-for-sale ) ) Proceeds from sales of loans held for sale - Net increase in loans to customers ) ) Net decrease in Federal Home Loan Bank stock Purchases of bank premises and equipment ) ) Proceeds from sale of bank premises and equipment - Net cash used in investing activities ) ) Cash Flows From Financing Activities: Net increase in total deposits Net decrease in short-term borrowings ) ) Proceeds from long-term debt - Repayment of long-term debt ) - Proceeds from issuance of common stock - Proceeds from exercise of stock options Tax benefit of stock compensation plans Repurchase and retirement of common stock ) ) Cash dividends paid ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental Information: Cash paid for: Interest $ $ Income taxes Noncash investing and financing activities: Cash dividends payable Loans transferred from portfolio to held for sale See notes to unaudited consolidated financial statements 4 Index THE FIRST OF LONG ISLAND CORPORATION AND SUBSIDIARY SEPTEMBER 30, 2011 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation The accounting and reporting policies of the Corporation reflect banking industry practice and conform to generally accepted accounting principles in the United States.In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported asset and liability balances and revenue and expense amounts and the disclosure of contingent assets and liabilities.Actual results could differ significantly from those estimates. The consolidated financial statements include the accounts of The First of Long Island Corporation and its wholly-owned subsidiary, The First National Bank of Long Island, and subsidiaries wholly-owned by the Bank, either directly or indirectly, The First of Long Island Agency, Inc., FNY Service Corp., and The First of Long Island REIT, Inc.The consolidated entity is referred to as the Corporation and the Bank and its direct and indirect subsidiaries are collectively referred to as the Bank. The Corporation’s financial condition and operating results principally reflect those of the Bank.All intercompany balances and amounts have been eliminated. For further information refer to the consolidated financial statements and notes thereto included in the Corporation's Annual Report on Form 10-K for the year ended December 31, 2010. The consolidated financial information included herein as of and for the periods ended September 30, 2011 and 2010 is unaudited.However, such information reflects all adjustments which are, in the opinion of management, necessary for a fair statement of results for the interim periods.The December 31, 2010 consolidated balance sheet was derived from the Corporation's December 31, 2010 audited consolidated financial statements.When appropriate, items in the prior year financial statements are reclassified to conform to the current period presentation. 2.Investment Securities The following tables set forth the amortized cost and fair value of the Bank’s investment securities at September 30, 2011 and December 31, 2010. September 30, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Held-to-Maturity Securities: (in thousands) State and municipals $ $ $
